Citation Nr: 1718343	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-27 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral plantar fasciitis, to include as secondary to a service-connected back disability, previously claimed as disorder of the feet.

2.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to a service-connected back disability.

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

4.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to an annual VA clothing allowance for the year 2016 is the subject of a separate decision).


WITNESSES AT HEARING ON APPEAL

Veteran and B.J.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to February 1989, with an additional period of active duty training from February 1990 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran and B.J. testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board notes that the issue of entitlement to a rating in excess of 30 percent for PTSD was remanded in October 2015 in order to obtain a statement of the case (SOC) and allow the Veteran to substantively appeal the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Although the October 2015 Board decision indicates the Veteran testified before another Veterans Law Judge, the testimony relates to an appeal of a claim for an initial evaluation in excess of 30 percent for PTSD that was denied in a June 2011 Board decision.  The current claim for an evaluation in excess of 30 percent for PTSD is a separate appeal, therefore, adjudication of the issue by the undersigned is consistent with 38 U.S.C.A. § 7107(c) (all members of the Board that conducted a hearing on an issue on appeal must participate in the final determination of the claim.).

The issue of entitlement to a TDIU was added to the appeal as it relates to the issue of entitlement to a rating in excess of 30 percent for PTSD.  See Rice v. Shinseki, 22 Vet. App. 477 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 30 percent for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2011 Board decision denied entitlement to service connection for a bilateral foot disorder; the Veteran did not appeal the decision.

2.  Evidence received since the June 2011 Board decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a bilateral foot disability, to include plantar fasciitis.

3.  The Veteran's bilateral plantar fasciitis is not caused or aggravated by his military service or his service-connected back disability.  

4.  Prior to August 19, 2016, the Veteran's right lower extremity radiculopathy was manifested by no more than moderate incomplete paralysis of the sciatic nerve.

5.  Since August 19, 2016, the Veteran's right lower extremity radiculopathy has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The Board's June 2011 denial of the claim of entitlement to service connection for bilateral foot disorder is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R § 20.1100 (2010); currently, 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disability, to include plantar fasciitis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for a bilateral foot disability, to include plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for a rating in excess of 20 percent for right lower extremity radiculopathy prior to August 19, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a 40 percent rating, but not higher, for right lower extremity radiculopathy have been met since August 19, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by an April 2013 letter.  

As the Board reopens the claim of entitlement to service connection for bilateral plantar fasciitis, no discussion of VA's duties to notify or assist with respect to this issue is necessary.

The evidence includes the Veteran's service treatment records, service personnel records, post-service private and VA medical records, and lay evidence.  

The Veteran was afforded VA examinations in June 2013 and August 2016.  The examination reports include a review of the Veteran's relevant medical history and lay testimony with a completed physical examination and other appropriate testing.  In addition, the VA examiners addressed all applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Claim to reopen entitlement to service connection for a bilateral foot disability

The Veteran's initial claim for service connection for feet pain was denied in a January 2010 rating decision.  The Veteran appealed and the claim was denied in a June 2011 Board decision due to no evidence that a current bilateral foot disability was incurred in service or otherwise etiologically related to service.

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board denied the Veteran's claim in June 2011.  The Veteran was provided notice of this decision and his appellate rights but did not appeal and the decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R § 20.1100 (2010); currently, 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

The evidence received since the June 2011 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence includes VA and private medical records and the Veteran's lay statements indicating that bilateral plantar fasciitis is related to a service-connected back disability.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses a nexus between a current foot disorder and a service-connected disability.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for a bilateral foot disability, to include plantar fasciitis, is reopened and will be considered on the merits.

III. Claim for service connection for a bilateral foot disability

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014).

As the Veteran was diagnosed with bilateral plantar fasciitis during a June 2013 examination performed during the course of the appeal, the remaining questions relate to whether a foot disability (other than the already service-connected radiculopathy) is related to service or a service-connected disability.  

In this case there is no indication that plantar fasciitis or any other foot disability began during the Veteran's active duty service.  During the Veteran's September 1988 discharge from active duty examination, evaluation of the feet was normal.  When asked at that time if he had foot trouble he checked the box indicating he did not know.  During a December 1989 examination for enlistment in the Army Reserve, the only noted foot disability was asymptomatic mild pes planus.  During his June 2013 examination he reported having plantar fasciitis for greater than 5 years.  During his hearing the Veteran testified that his heel pain did not begin until approximately 2000.  Thus, the Board finds that a foot disability did not begin during military service.  

The Veteran contends that his foot disability, diagnosed as plantar fasciitis, is caused or aggravated by his service-connected back disability.  In support of this contention he submitted a July 2013 statement from his chiropractor that states it is the chiropractor's opinion that the Veteran's bilateral foot pain and numbness is directly caused by his lumbar intervertebral disc herniation.  The chiropractor indicated that the pain and numbness "is originating from his lumbar spine."  The Board finds this opinion supports a finding that the Veteran's bilateral radiculopathy is related to his back as it indicates that the symptoms are originating from the back.  The Veteran is already service-connected for radiculopathy in both lower extremities.   The chiropractor's statement does not support a finding that any foot disorder other than radiculopathy is caused or aggravated by the Veteran's back disability.

The record also contains an April 2013 VA podiatry note that indicates the Veteran's back arthralgia is possibly causing recalcitrant plantar fasciitis.  It was noted by the podiatrist that neurology could make a more definitive diagnosis.  In this regard, the Veteran was afforded a VA foot and peripheral nerves examination by a physician in June 2013.  The examiner opined that it is less likely as not that the Veteran's current bilateral plantar fasciitis is caused or aggravated to any degree by his service-connected lumbar spine condition.  He explained that the current medical literature does not support a cause and effect relationship between plantar fasciitis and lumbar spine disease and there is no current objective evidence that the veteran's current bilateral plantar fasciitis is caused or aggravated to any degree by his service-connected lumbar spine condition.  The Board finds this opinion highly probative as it is definitive in nature, was made after both a foot and neurology examination and consideration of the Veteran's medical history, and was offered by a qualified physician.  The examiner's opinion is more probative than the earlier statements by the podiatrist as the podiatrist speculated without offering a definitive opinion and did not support his speculation with any discernible rationale.  

Given the above, the Board finds the medical evidence is against a finding that the Veteran's plantar fasciitis, or any foot disability other than radiculopathy, onset during service, is related to service, or was caused or aggravated by a service-connected disability.  

The Board has also considered the Veteran's lay statements and recognizes he is competent to report observable symptomatology such as pain.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the diagnosis or etiology of a foot disability such as plantar fasciitis is outside the competence of a lay person.  The Veteran has also not reported earlier diagnoses of foot disorders or heel pain prior to 2000.  Thus, the lay statements are not competent evidence regarding the diagnosis or etiology of his foot disability.  In any event, the lay statements are outweighed by the opinions of the VA examiner whose training and experience more than qualify him to address such matters.  

In summary, the Board finds the preponderance of the evidence is against a finding that the Veteran has a foot disorder other than radiculopathy that is related to service or a service-connected disability and as a result the claim must be denied.  


IV. Right lower extremity radiculopathy

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  

An appeal of the assignment of an initial rating following an initial award of service connection for a disability must base an evaluation on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

The Veteran's radiculopathy of the right lower extremity is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for diseases of the sciatic nerve.

The rating criteria provide a 10 percent evaluation for mild incomplete paralysis; a 20 percent evaluation for moderate incomplete paralysis; a 40 percent evaluation for moderately severe incomplete paralysis; and a 60 percent evaluation for severe incomplete paralysis with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.

The rating schedule does not define the terms "mild," "moderate," or "severe," as used in the diagnostic codes to describe the degree of impairment.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2016).

Service connection for the Veteran's right lower extremity radiculopathy was granted in a July 2013 rating decision and assigned a 20 percent evaluation, effective April 2012.  The August 2013 rating decision on appeal continued the Veteran's initial 20 percent evaluation.  As discussed below, the Board finds the criteria for moderately severe incomplete paralysis of the right sciatic nerve have been met since August 19, 2016, but not prior to that date.  

During a June 2013 VA examination the Veteran reported right lower extremity severe pain and paresthesias/dysthesia as well as moderate numbness.  Testing revealed normal muscle strength and reflexes.  The examiner noted limping gait due to right leg sciatica and decreased light touch sensation in the right foot and toes.  The diagnosis was right sciatica with moderate L5 sensory radiculopathy.  The examiner noted the disability resulted in limited walking to no more than 50 feet or standing for five minutes.  The examiner classified the disability as representative of moderate incomplete paralysis of the nerve.  The examination reveals no motor or reflex problems and is consistent with the examiner's finding of moderate incomplete paralysis of the nerve.  There is no other evidence in significant conflict with the examiner's findings, to include the Veteran's own statements.  As such, a rating in excess of 20 percent is not warranted for the period prior to August 19, 2016.  

During the August 19, 2016 VA examination the Veteran reported severe right lower extremity pain as well as moderate paresthesias/dysthesia and numbness.  Testing revealed decreased muscle strength in right ankle dorsiflexion and great toe extension, with hypoactive deep tendon reflexes in the right ankle and knee, and decreased sensation to light touch throughout the right leg.  The Veteran's back and radiculopathy symptoms reportedly prevented lifting and carrying over ten pounds, limited continuous standing and walking to 20 minute intervals, and required breaks from sitting.  Although the examiner opined that right sciatic nerve impairment was characterized as moderate incomplete paralysis, the Board finds that the description of the disability more nearly approximates that of moderately severe incomplete paralysis.  See 38 C.F.R. § 4.7.  Unlike the previous examination, in August 2016 the Veteran had not only diminished sensation but also decreased strength and reflexes.  As such, the Board finds that a 40 percent rating based on moderately severe incomplete paralysis is warranted from the date of the examination.  A higher rating is not warranted nor is the 40 percent rating warranted any sooner as the evidence does not support such findings.  

The preponderance of the evidence does not support a finding that the Veteran has had severe incomplete paralysis of the right sciatic nerve or complete paralysis.  At no time has any VA examiner or treating medical professional noted any marked muscular atrophy, foot dangles and drops, or the inability to actively move the muscles below the knee.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  In addition, while there has been decreased sensation, sensation has not been absent.  Likewise, strength has decreased to 4/5 (active movement against some resistance) rather than to a lesser degree and reflexes were only hypoactive.  Such findings are not demonstrative of severe incomplete paralysis.   

The Board has also considered whether there is any other schedular basis for granting higher ratings but has found none.  The Veteran's symptomatology is contemplated and accounted for in his ratings for right lower extremity radiculopathy involving the sciatic nerve.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Board notes that the Veteran filed a VA Form 21-8940 application for increased compensation based on unemployability that indicated his claim of entitlement for a TDIU was based, in part, on functional impairment attributed to right lower extremity radiculopathy.  The issue of entitlement to a TDIU is addressed in the remand section below.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Resolving the benefit of the doubt in favor of the Veteran, a 40 percent evaluation for right lower extremity radiculopathy is warranted effective August 19, 2016.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  A higher rating during that period or a rating in excess of 20 percent prior to that period is not warranted.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a bilateral foot disability, to include plantar fasciitis, previously claimed as bilateral foot pain, is reopened and, to that extent, the appeal is granted.

Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis, is denied. 

A rating in excess of 20 percent for right lower extremity radiculopathy is denied prior to August 19, 2016.  

A 40 percent rating, but not higher, for right lower extremity radiculopathy is granted effective August 19, 2016.


REMAND

The Board finds additional development is warranted before the remaining claims on appeal are adjudicated.  

Regarding PTSD, the Board notes that the Veteran submitted a claim for service connection for sleep disturbance and depression secondary to service-connected PTSD in March 2017.  As a result, additional relevant medical evidence was obtained after the last supplemental statement of the case (SSOC) was issued in September 2016.  Specifically, additional VA treatment records and an April 2017 examination report were associated with the record.  Therefore, an SSOC addressing the additional evidence is required.  See 38 C.F.R. § 19.37 (2016).

The Veteran filed a VA Form 21-8940 application for increased compensation based on unemployability that indicated his claim of entitlement for a TDIU was based on functional impairment attributed to his service-connected back disability, lower extremity disabilities, and PTSD.  As such, the Board finds the issues are inextricably intertwined and a decision on the claim for a TDIU would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The claim of entitlement to a TDIU is therefore also remanded pending resolution of the intertwined claim.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Obtain updated VA treatment records dating since July 2016.

2.	After completing the above, and any additional actions deemed warranted, the AOJ should readjudicate the claims for entitlement to a rating in excess of 30 percent for PTSD and a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


